[Cite as In re A.B., 2021-Ohio-4273.]


                   IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                    HAMILTON COUNTY, OHIO

IN RE: A.B.                                   :   APPEAL NO. C-210010
                                                  TRIAL NO. 20-1668Z
                                              :


                                              :      O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 8, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, Andrew Hakala-Finch,
Assistant Public Defender, and Jessica Moss, Assistant Public Defender, for
Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.

         {¶1}   A.B. appeals the juvenile court’s order of restitution, arguing that the

juvenile court abused its discretion in ordering A.B. to pay restitution because the

amount of restitution ordered does not bear a reasonable relationship to the actual

loss suffered. For the following reasons, we affirm the judgment of the juvenile

court.

                                 Procedural History

         {¶2}   On April 10, 2020, a complaint was filed alleging that A.B. was

delinquent for committing felonious assault on or about April 8, 2020, in violation of

R.C. 2903.11(A), a felony of the second degree if committed by an adult.             A.B.

subsequently entered a plea of admit as charged in exchange for the state not seeking

a serious-youthful-offender indictment and was adjudicated delinquent on

September 9, 2020. The juvenile court committed A.B. to the legal custody of the

Department of Youth Services for an indefinite term, consisting of a minimum of one

year and a maximum period not to exceed A.B.’s twenty-first birthday. A separate

hearing was held on November 30, 2020, to determine restitution and the juvenile

court ordered that A.B. pay $19,485.45 in restitution.

                                Factual Background

         {¶3}   The victim of the underlying assault was Jerry Bryant.             At the

restitution hearing, the state called Karen Bryant, the mother of Jerry Bryant

(“mother”), to testify.

                              Testimony of Karen Bryant

         {¶4}   Mother testified that Jerry was transported by ambulance to Mercy

Hospital as a result of the events that took place on April 8, 2020. She stated:




                                               2
                       OHIO FIRST DISTRICT COURT OF APPEALS



              At Mercy Hospital they put the tube in his chest. They did a

       bunch of x-rays, MRI, blood work, and different other things. He sat

       there for about five hours.

              I would say around 8:30 that night is when they transported

       him to UC, and at UC, from where his nose got [sic] broke and got

       busted open right here, they had to go up in there and refix his nose

       and put seven stitches across the bridge of his nose.

              He was -- I could not see him because of the COVID virus.

       They had [sic] called me later on that night, and they had told me that

       he was -- they had to do another procedure because he was choking

       on his own blood.

                                         ***

              He was there from April 8th until April 12th, or it might have

       been April 13th. I would call every hour on the hour -- I know they

       were getting aggravated with me and everything -- just to find out how

       my son was because they told me he was in critical condition. That’s

       the only son I have, and I didn’t know whether he was going to live or

       die that day.

       {¶5}   Jerry did not have medical insurance. Jerry came to stay with mother

when he was released. Since then, they received medical bills in the mail in Jerry’s

name. When asked if the medical bills had been paid, mother responded, “No, I can’t

pay these bills.” Seven medical bills were admitted into evidence. Mother testified

that all the bills were incurred because of the incident on April 8, 2020. She was not

aware of any further discounts or reductions in the medical bills she received. To her

knowledge, none of the bills had changed and no further negotiations had taken

                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



place with any of the medical providers. Jerry applied to the Victims of Crime Relief

Fund but was told that nothing would be paid.

                                     Medical Bills

       {¶6}   State’s exhibit 1 is a medical bill, dated April 13, 2020, from Mercy

Health, which reflects an amount due of $13,127.88. The amount reflected includes a

“self-pay discount (uninsured)” in the amount of $8,751.92. State’s exhibit 2 is a

medical bill, dated April 13, 2020, from Mercy Health Physicians reflecting an

amount due of $10.80. The amount reflected includes an “adjustment” of $7.20.

State’s exhibit 3 is a medical bill, dated April 22, 2020, from US Acute Care

Solutions, which reflects an amount due of $3.353.52. State’s exhibit 4 is a medical

bill, dated May 15, 2020, from Columbus Radiology, which reflects an amount due of

$1,950. The amount reflected includes an adjustment of $1,478. State’s exhibit 5 is a

medical bill, dated April 16, 2020, from Southern Ohio Pathology Consultants, which

reflects an amount due of $24. The reflected amount includes a “self-pay discount

writeoff [sic]-credit” of $56. State’s exhibit 6 is a medical bill, dated April 17, 2020,

from First Care reflecting an amount due of $359.25. This reflected amount includes

two “negotiated discounts” in the amounts of $782.95 and $77.20. State’s exhibit 7 is

a medical bill, dated April 14, 2020, from “City of Springfield FD,” which reflects an

amount due of $660.

                            Decision of the Juvenile Court

       {¶7}   The state requested $19,485.45 in restitution, the total amount of all

seven medical bills. The trial court found that each bill was a medical treatment or

service provided as a result of the criminal act for which A.B. and his brother had

been adjudicated delinquent, the bills supported Jerry’s economic losses, and the

amount requested was supported by the documents and evidence accepted as

                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



exhibits for the purposes of the restitution hearing. Accordingly, the juvenile court

found that the amount of restitution requested was supported by competent, credible

evidence. The court then stated:

              Now, the problem that we have is if there is [sic] further

       discounts being provided through an uninsured discount. We see on

       state’s exhibit #1 that there’s a substantial discount provided. So in

       the event there is discounts provided for the medical services, then the

       restitution amount would be reduced, okay? But as of now, I’ll do an

       exact total, but it’s roughly $19,485.45, okay, until we get a calculator

       to total them up. All right. That will be on the record. Anything else

       from anyone? That will be jointly and severally, which means you’re

       both responsible for the total amount individually. But if one or the

       other is making payments and it’s split equally between you and your

       brother, then that can be done that way, too, okay? Or a third or two-

       thirds, however it may be paid off, all right?        All right.   So that

       concludes the restitution hearing.

                                             ***

              Well, I’m going to leave that to the responsibility of the Bryants

       to bring forward information to the prosecutor’s office if you’re

       receiving a discount. They can provide that information so that we can

       put it in by an Entry to make the reduction. But, as of this point, this is

       what we have to go by, and it appears from her testimony that this is

       what they’re responsible for or her son’s responsible for. Okay? All

       right. Thank you.



                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                 Law and Analysis

       {¶8}   In his sole assignment of error, A.B. argues that the juvenile court

abused its discretion in ordering A.B. to pay restitution because the amount of

restitution ordered does not bear a reasonable relationship to the actual loss

suffered. “A decision to award restitution lies within the sound discretion of a

juvenile court and will not be reversed on appeal absent an abuse of discretion.” In

re M.N., 2017-Ohio-7302, 96 N.E.3d 980, ¶ 8 (1st Dist.), citing In re M.A., 2016-

Ohio-1161, 61 N.E.3d 630, ¶ 12 (11th Dist.). “There must be competent and credible

evidence in the record from which the court may ascertain the amount of restitution

to a reasonable degree of certainty.” Id., citing State v. Seele, 6th Dist. Sandusky No.

S-13-025, 2014-Ohio-1455, ¶ 9. “A trial court abuses its discretion by ordering

restitution in an amount that does not bear a reasonable relationship to the actual

loss suffered.” (Citations omitted.) Id.

       {¶9}   If a child is adjudicated a delinquent child, for an act that would not be

a minor misdemeanor if committed by an adult, the juvenile court may require the

child to make restitution to the victim of the child’s delinquent act in an amount

based upon the victim’s economic loss caused by or related to the delinquent act.

R.C. 2152.20(A)(3).    “If the court requires restitution under this division, the

restitution shall be made directly to the victim in open court or to the probation

department that serves the jurisdiction or the clerk of courts on behalf of the victim.”

Id.

              If the court requires restitution under this division, the court

       may base the restitution order on an amount recommended by the

       victim or survivor of the victim, the delinquent child, the juvenile

       traffic offender, a presentence investigation report, estimates or

                                              6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       receipts indicating the cost of repairing or replacing property, and any

       other information, provided that the amount the court orders as

       restitution shall not exceed the amount of the economic loss suffered

       by the victim as a direct and proximate result of the delinquent act or

       juvenile traffic offense. If the court decides to order restitution under

       this division and the amount of the restitution is disputed by the victim

       or survivor or by the delinquent child or juvenile traffic offender, the

       court shall hold a hearing on the restitution. If the court requires

       restitution under this division, the court shall determine, or order the

       determination of, the amount of restitution to be paid by the

       delinquent child or juvenile traffic offender.

Id. “The court may hold a hearing if necessary to determine whether a child is able

to pay a sanction under this section.” R.C. 2152.20(C).

              ‘Economic loss’ means any economic detriment suffered by a

       victim of a delinquent act or juvenile traffic offense as a direct and

       proximate result of the delinquent act or juvenile traffic offense and

       includes any loss of income due to lost time at work because of any

       injury caused by the victim and any property loss, medical cost, or

       funeral expenses incurred as a result of the delinquent act * * *.

       ‘Economic loss’ does not include non-economic loss of any punitive or

       exemplary damages.

R.C. 2152.02(K).

       {¶10} A.B. argues that the trial court abused its discretion because

unverified, seven-month-old hospital bills are insufficient to show actual economic

loss where there is a stated intention not to pay the medical bills. In support of this

                                               7
                     OHIO FIRST DISTRICT COURT OF APPEALS



contention, A.B. cites to this court’s decision in State v. Purnell, 171 Ohio App.3d

446, 2006-Ohio-6160, 871 N.E.2d 613 (1st Dist.).

       {¶11} Purnell concerned a challenge to a trial court’s postsentence order

increasing the amount of restitution to be paid to the victim from $7500 to

$38,232.74. Id. at ¶ 1. The appellant challenged the order on two grounds: whether

the trial court had jurisdiction to increase restitution postsentence and whether there

was sufficient evidence of economic loss to support the order of restitution. Id. At

the restitution hearing, two months after sentencing occurred, the victim testified

and tendered hospital and medical bills, “that were unverified as to the amount

actually owed.” Id. at ¶ 3. This court found that the record contained, “no credible

evidence of economic loss beyond the unauthenticated hospital and medical bills.”

Id. at ¶ 16. Further, we stated:

              The victim, whose cooperation with the prosecutor and the

       probation department appears from the record to have been, at the

       very least, questionable, did not tender these exhibits to the trial court

       until the December 29, 2005 hearing. They may have reflected the

       amounts that were billed, but without some verification as to what [the

       victim] actually owed or paid, they did not substantiate Early’s out-of-

       pocket loss. Because R.C. 2929.18(A)(1) states that the trial court’s

       order of restitution ‘shall not exceed the amount of economic loss

       suffered by the victim as a direct and proximate result of the

       commission of the offense,’ the trial court had no evidentiary basis to

       increase the award.




                                               8
                       OHIO FIRST DISTRICT COURT OF APPEALS



Id.1 Thus, it is apparent that there were concerns with the victim’s credibility. See id.

       {¶12} Purnell stands for the proposition that medical bills alone, without

other competent, credible corroborating evidence to support that the bill amounts

are the actual amounts owed, are insufficient to prove economic loss. See Purnell,

171 Ohio App.3d 446, 2006-Ohio-6160, 871 N.E.2d 613, at ¶ 16. For example, it has

been held that “unauthenticated” records, coupled with victim testimony of the

amount owed, are sufficient to establish the amount of economic loss to a reasonable

degree of certainty. See State v. Dennis, 4th Dist. Highland No. 13CA6, 2013-Ohio-

5633, ¶ 11, citing State v. Riley, 184 Ohio App.3d 211, 2009-Ohio-3227, 920 N.E.2d

388, ¶ 22, and In re Hatfield, 4th Dist. Lawrence No. 03CA14, 2003-Ohio-5404, ¶ 9.

This is not to say that victim testimony is always required under R.C. 2152.20(A)(3);

the loss may be shown through documentary evidence or testimony alone so long as

it is competent evidence to show economic loss. See In re J.G., 3d Dist. Logan No. 8-

20-59, 2021-Ohio-1624, ¶ 47; State v. Jones, 10th Dist. Franklin No. 14AP-80, 2014-

Ohio-3740, ¶ 23. However, the evidence presented must “take account of any offsets

to the victim’s economic loss and any mitigation of damages in the form of

compensation received for the loss from, for example, insurance * * *.” State v.

Bowman, 181 Ohio App.3d 407, 2009-Ohio-1281, 909 N.E.2d 170 (2d Dist.).

Accordingly, medical bills, plus some other form of competent evidence to illustrate

or address any potential offsets to the victim’s economic loss, would be sufficient

evidence to prove a victim’s economic loss.




1 R.C. 2929.18 is the parallel provision to R.C. 2152.20, which addresses permissible financial
sanctions for adult offenders.

                                                  9
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} Here, the victim’s mother testified that she received the bills entered as

evidence in the mail at her house, where Jerry also lives. When asked about other

potential discounts or write offs, her testimony was as follows:

       Question:     The bill from Mercy Health, [$]1,3127.80, it indicates on

                     it that there was a self-pay discount. So that bill was

                     initially larger than that, and then it was reduced. Are

                     any of the other – did you receive any sort of discount

                     subsequent to – because most of these statements are

                     from April of this year. Have any of these bills been

                     reduced because your son was uninsured that you’re

                     aware of?

       Mother:       Not as I’m aware of if they have been, but that’s what we

                     got through the mail.

       Question:     And so, to your knowledge, none of these amounts have

                     changed?

       Mother:       No.

                                         ***

       Question:     So these are the only bills that you’ve received?

       Mother:       So far, yes.

       Question:     Okay. And, as [previously] indicated on Mercy Health, it

                     looks like there was $8,751.92 discount. Is that correct?

       Mother:       To my knowledge, yeah, I guess, but everything you’re

                     seeing on that paperwork, that’s what was sent to me.

       Question:     What has actually been paid?

       Mother:       I haven’t paid anything. I’m not able to.

                                               10
                    OHIO FIRST DISTRICT COURT OF APPEALS



       Question:     Are these bills in your name or Jerry’s name?

       Mother:       They’re in Jerry’s name.

       Question:     And Jerry hasn’t paid anything either?

       Mother:       No. Why should he? He didn’t do it to himself.

                                         ***

       Question:     Has any further negotiation taken place with any of

                     these healthcare providers?

       Mother:       Not as I know of.

       {¶14} Thus, here we have medical bills coupled with testimony from the

victim’s mother regarding the amount owed on the bills. Consequently, the question

becomes whether mother’s testimony was credible corroborating evidence to

establish that the amount stated in the bills was the actual amount that Jerry, an

adult, owed. While there is nothing in the record to verify whether mother is the one

responsible for Jerry’s bills or whether mother would have any control over the bills,

the record does reflect that Jerry has special needs, reads at a second-grade level,

and was living with mother.

       {¶15} R.C. 2152.20(A)(3) provides that the court may base the restitution

amount on “any other information, provided that the amount the court orders as

restitution shall not exceed the amount of economic loss suffered by the victim.”

Notably, the permissible evidence is not limited to only victim testimony. See R.C.

2152.20(A)(3). Mother testified that the bills admitted into evidence were the only

bills received at her house, where Jerry also lives, and that, to her knowledge, no

other changes had been made to the amount Jerry owed. Mother also testified that

Jerry did not have insurance. It is apparent that the trial court found mother’s

testimony to be credible regarding the amount owed on the medical bills. The trial

                                               11
                      OHIO FIRST DISTRICT COURT OF APPEALS



court was in the best position to determine whether mother was credible and

whether her testimony supported a restitution award of the amount reflected in the

medical bills. See State v. Johnson, 1st Dist. Hamilton No. C-100702, 2011-Ohio-

5913, ¶ 8 (“The trial court was in the best position to determine whether Goldston

was credible and whether her testimony was supported a restitution award of

$11,400.”); State v. Geldrich, 12th Dist. Warren No. CA2015-11-103, 2016-Ohio-

3400, ¶ 10; In re Hatfield, 4th Dist. Lawrence No. 03CA14, 2003-Ohio-5404, ¶ 10.

Therefore, given that mother’s testimony supported the amount reflected in the

medical bills as the actual amount owed, we cannot say the trial court abused its

discretion when ordering restation for the total amount reflected as owed on the

medical bills. Accordingly, we overrule this assignment of error.

                                     Conclusion

        {¶16} Having overruled the sole assignment of error, we affirm the judgment

of the trial court.

                                                                    Judgment affirmed.

MYERS and BOCK, JJ., concur.

Please note:

        The court has recorded its own entry this date.




                                              12